Exhibit 10.2

 



BANK MUTUAL

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of this 31st
day of May, 2017, by and between Bank Mutual, a federal savings bank
(hereinafter referred to as “Employer”), and _____________ (hereinafter referred
to as “Executive”).

 

WHEREAS, Employer is a wholly owned subsidiary of Bank Mutual Corporation, a
registered savings and loan holding company (hereinafter referred to as
“Company”); and

 

WHEREAS, Employer and Executive are currently parties to an employment
agreement, and they mutually wish to enter into a revised and updated agreement
in lieu of a termination or continuation of the existing agreement, and

 

WHEREAS, Executive and Employer have agreed that it is in their mutual best
interest to enter into this Agreement pursuant to the terms and conditions
described herein.

 

NOW, THEREFORE, for good and valuable consideration which is hereby acknowledged
by Executive and Employer, including, without limitation, the promises and
covenants described herein, the parties hereto hereby agree as follows:

 

ARTICLE I

 

EMPLOYMENT

 

1.1       Term of Employment.

 

Employer shall employ Executive for an initial term commencing on the date set
forth above and ending on December 31, 2017. Effective as of the end of the
initial term and on each December 31 thereafter, the employment term may be
extended for a one year term upon agreement of Executive and by affirmative
action taken by Employer’s Board of Directors not less than sixty (60) days
prior to the expiration of the current term of employment. Executive’s
employment under this Agreement may otherwise be terminated only as contemplated
by Sections 2.1, 2.2, 2.3, 2.4, 2.5, 2.6 and 2.7 of this Agreement.

 

1.2       Duties of Executive.

 

Executive is hereby employed full-time to hold the office of ___________ and to
perform such executive duties as are normally performed by persons serving in
similar capacities at similar institutions together with such other duties and
responsibilities as may be appropriate to Executive’s position and as may be
from time to time determined by Employer’s Board of Directors to be necessary to
its operations and in accordance with its bylaws. Executive hereby accepts such
employment and undertakes to use his or her best efforts to discharge his or her
duties and responsibilities. Unless Executive’s employment is earlier terminated
pursuant to the terms of this Agreement, during the term of this Agreement,
Executive shall devote substantially his or her full business time to the
discharge of his or her duties and responsibilities under this Agreement, except
for vacations in accordance with this Agreement and with Employer’s vacation
policy applicable to executive personnel. This provision shall not prevent
Executive from devoting a reasonable amount of time during normal business hours
to serving as a director, trustee or member of any charitable, community, trade
or financial industry board, committee or organization.

 

 

- 1 - 

 

 

 



1.3       Base and Incentive Compensation.

 

(a)       During the term of this Agreement, Executive shall be entitled to an
annual base salary equal to not less than current year base salary per year.
Executive’s annual salary will be reviewed annually by the Board of Directors of
Employer on the basis of his or her performance to such date and the progress of
Employer and shall be increased as of such date if so determined by the Board in
its absolute discretion. The Board of Directors may also increase Executive’s
compensation at any other time, in its absolute discretion.

 

(b)       Executive shall also be entitled to receive incentive compensation
which compensation shall be calculated in accordance with the provisions of
Employer’s incentive compensation plan, as in effect from time to time.
Executive’s base salary shall be payable periodically according to the normal
practice of Employer and Executive’s incentive compensation shall be payable as
earned in accordance with the provisions of Employer’s incentive compensation
plan.

 

1.4       Expense Reimbursement.

 

Executive shall be entitled to reimbursement of business expenses reasonably
incurred in connection with his or her employment upon presentation of adequate
documentation and to the extent then permitted by Employer’s general practices
and policies for reimbursement of such expenses.

 

1.5       Benefits.

 

(a)       In accordance with Employer’s policies, in effect from time to time,
Executive shall be provided with such educational assistance as is reasonably
related to the performance of his or her duties hereunder.

 

(b)       Executive shall be entitled to an annual vacation, sick leave and
other time off in accordance with Employer’s established Personnel Policy as in
effect from time to time.

 

(c)       Employer shall maintain for Executive term life insurance coverage in
such amount as is provided in accordance with Employer’s established policy in
effect from time to time. Such life insurance shall be maintained for the
benefit of the Executive, who shall be entitled to designate all beneficiaries
of such life insurance.

 

 

- 2 - 

 

 

 



(d)       Employer shall maintain medical and dental insurance on such terms and
in such amounts as are generally offered to or provided for any other executives
of Employer.

 

(e)       Executive shall be entitled to participate in all of Employer’s
retirement or pension plans, stock option, employee stock ownership plans or
other similar plans as in effect from time to time in accordance with and to the
extent qualified under the provisions of such plans.

 

(f)       Executive shall be entitled to participate in any short-term and
long-term disability plans which cover other executives of the Employer.

 

(g)       In addition to the foregoing benefits, Executive shall also be
entitled to participate, as determined by Employer’s Board of Directors, in such
other employee benefit plans or programs as are offered to or provided for other
executives of Employer from time to time.

 

(h)       Notwithstanding the foregoing, Executive shall not be entitled to
participate in any employee benefit plans or programs offered by an affiliate of
the Employer.

 

(i)       Notwithstanding any other provision hereof, incentive payment and
awards under any plans shall be subject to clawback related to any restatement
of the earnings of the Company to the extent required by law, regulation or any
Company clawback policy as may be in effective from time to time.

 

1.6       Officers Insurance.

 

For so long as Executive shall be an officer of Employer, Employer shall use its
best efforts to provide Executive with insurance coverage against business
liability to the extent that such coverage is reasonably available for officers
of financial institutions of comparable size.

 

1.7       Indemnity by Employer.

 

For valuable consideration, and as a material inducement to Executive to enter
into this Agreement, Employer shall take whatever actions are necessary to
provide indemnification of Executive by Employer for business liability,
including without limitation, liability as an officer to all interested parties,
to the fullest extent it can be made available under applicable law.

 

ARTICLE II

 

TERMINATION OF EMPLOYMENT

 

2.1       Termination at Expiration of the Term of this Agreement.

 

(a)       If Executive elects to terminate Executive’s employment with Employer
at the end of the initial term under Section 1.1, Executive shall be entitled to
receive (i) Executive’s theretofore unpaid base salary and incentive
compensation for the period of employment, and (ii) compensation for accrued but
unused vacation time. Executive and his or her spouse and dependents will be
entitled to further medical coverage, at his or her and/or their expense, to the
extent required by the Consolidated Omnibus Reconciliation Act of 1985
(“COBRA”).

 

 

- 3 - 

 

 

 



(b)       If the Employer elects to terminate Executive’s employment with
Employer at the end of the initial [? month] term under Section 1.1, Executive
shall be entitled to receive (i) an amount equal to 100% of his or her annual
base salary at the date of termination, (ii) Executive’s theretofore unpaid base
salary and incentive compensation for the period of employment, and (iii)
compensation for accrued but unused vacation time. Executive shall be owed and
Employer shall be obligated to pay to Executive the aggregate amount provided in
clauses (i), (ii) and (iii) above (other than incentive compensation which shall
be payable when earned as provided in Section 1.3 hereof), within thirty (30)
days after the termination of Executive pursuant to this Section 2.1(b), and
until such amounts are paid in full to Executive, interest shall accrue on said
amount as of the date first due at the rate of eighteen percent (18%) per annum,
compounded daily. Furthermore, at Employer’s cost, Employer shall continue to
provide Executive with the following benefits, consistent with the terms and
conditions set forth in Section 1.5 hereof: (i) life insurance and medical,
dental and optical insurance, to the extent the same can be provided under the
arrangements in effect at the time of termination, and (ii) any other benefits
to which Executive is entitled by law or the specific terms of Employer’s
policies in effect at the time of his or her termination of employment. Benefits
will be continued pursuant to this Section 2.1(b) for a period of three (3)
months from the date of termination of employment, unless Executive becomes
employed by another company and becomes eligible for employment benefits
substantially similar to those which would otherwise be provided under this
Section. Notwithstanding the foregoing, Executive and his or her spouse and
dependent children will be entitled, at Executive’s expense, to further medical
coverage to the extent required by COBRA which shall, in this case, be deemed to
commence upon expiration of the three (3) month period set forth in the
preceding sentence. Notwithstanding anything contained herein to the contrary,
if Executive becomes unable to perform each of the material duties of his or her
employment under this Agreement prior to his or her termination of employment
pursuant to this paragraph (b), and Executive thereafter, as a result of the
same condition, becomes Totally and Permanently Disabled as defined in Section
2.3, Executive will be entitled to the Full Disability Benefits (as defined in
Section 2.3) provided for in Section 2.3 upon his or her termination of
employment.

 

2.2       Termination for Death or Retirement.

 

If Executive’s employment is terminated by reason of Executive’s retirement or
death then Executive, or Executive’s personal representative, as the case may
be, shall be entitled to receive (a) Executive’s theretofore unpaid base salary
and incentive compensation for the period of employment, prorated to the end of
the calendar month in which such termination occurs, and (b) compensation for
accrued but unused vacation time. Employer shall pay the amounts due under this
Section 2.2 to Executive or Executive’s personal representative within thirty
(30) days of Executive’s retirement or death, as the case may be. The term
“retirement” for purposes of this Agreement shall mean the point in time after
the Executive reaches 65 years of age and at which Executive gives notice to
Employer that he or she is retiring.

 

 

- 4 - 

 

 

 



2.3       Termination for Disability.

 

If Executive becomes Totally and Permanently Disabled during the term of this
Agreement, Executive’s employment may be terminated by the Employer at any time
during the continuance of such disability. The Executive is Totally and
Permanently Disabled if he or she is unable to perform each of the material
duties of his or her employment under this Agreement, by reason of any
disability, illness, accident or condition, for a period of more than six
consecutive months during any twelve-month period, which is expected to continue
for more than one year as certified by a medical doctor of Executive’s own
choosing and concurred in by a doctor of Employer’s choosing. Notwithstanding
the foregoing, any termination or related decision under this provision (2.3)
will be made consistent with federal and state laws governing the rights of
disabled employees.

 

Upon termination as described in this Section 2.3, Executive shall be entitled
to receive (a) an amount equal to one hundred percent (100%) of Executive’s
annual base salary at the date of termination, (b) Executive’s theretofore
unpaid base salary and incentive compensation for the period of employment,
prorated to the end of the calendar month in which such termination occurs, and
(c) compensation for accrued but unused vacation time. In addition, at
Employer’s cost, Employer shall continue to provide Executive with the following
benefits, consistent with the terms and conditions set forth in Section 1.5
hereof: (i) life insurance and medical, dental and optical insurance, to the
extent the same can be provided under the arrangements in effect at the time of
termination and the costs of which will be treated as taxable income to
Executive, and (ii) any other benefits to which the Executive is entitled by law
or the specific terms of Employer’s policies in effect at the time of his or her
termination of employment. Benefits will be continued pursuant to this Section
2.3 for a period of twelve (12) months from the date of termination of
employment, unless Executive becomes employed by another company and becomes
eligible for employment benefits substantially similar to those which would
otherwise be provided under this Section.

 

2.4       Voluntary Termination by Executive or Termination by Employer for
Cause.

 

Employer may terminate Executive’s employment hereunder for cause (as such term
is defined below). If Executive’s employment is voluntarily terminated by
Executive or is terminated by Employer for cause, Executive shall be entitled to
receive (a) Executive’s theretofore unpaid base salary and incentive
compensation for the period of employment, prorated to the date of termination,
and (b) compensation for accrued but unused vacation time, but shall not be
entitled to any compensation or employment benefits pursuant to this Agreement
for any period after the date of termination, or the continuation of any
benefits except as may be required by law, including, at his or her own expense,
COBRA.

 

Termination by Employer for cause shall mean termination because the Employer
has determined in its discretion that Executive has engaged in any of the
following: Personal Dishonesty (as hereinafter defined), Incompetence (as
hereinafter defined), Willful Misconduct (as hereinafter defined), breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule, or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order, the occurrence
of an event described in Section 2.7(b) or (c) hereof, or material breach of any
provision of this Agreement; provided, however, in the event Employer determines
that Executive has intentionally failed to perform his or her stated duties or
materially breached this Agreement, Employer may not terminate Executive for
cause unless Employer has notified Executive of such failure or breach,
Executive has been given a reasonable period of time to cure such failure or
breach, and in the opinion of Employer, Executive has not cured such failure or
breach. For the purpose of this Agreement: (i) “Incompetence” means Executive’s
demonstrated lack of ability to perform the duties assigned to him or her which
lack of ability directly causes (or the Board of Directors determines is
reasonably likely to cause) material injury to Employer; (ii) “Personal
Dishonesty” means conduct on the part of Executive which evinces a want of
integrity or an intentional breach of trust and which directly causes (or the
Board of Directors determines is reasonably likely to cause) material injury to
Employer; and (iii) “Willful Misconduct” means conduct on the part of Executive
which evinces a deliberate disregard of the interest of Employer and which
causes (or the Board of Directors determines is reasonably likely to cause)
direct material injury to Employer.

 

 

- 5 - 

 

 

 



2.5       Termination by Employer Without Cause or Termination by Executive for
Cause.

 

(a)       In the event Employer, without Executive's consent, reduces
Executive’s base compensation or substantially reduces his or her
responsibilities or duties, or otherwise breaches this Agreement, Executive may
elect to terminate this Agreement for cause. However, Executive may not
terminate for cause unless he or she has notified Employer of his or her intent
to terminate under this provision and provided Employer a reasonable period of
time to cure the reasons for Executive's proposed termination for cause. In the
event Employer terminates Executive other than under Section 2.1 (expiration of
the term), Section 2.2 (death/retirement), Section 2.3 (disability) or Section
2.4 (voluntary termination by Executive or termination by Employer for cause) or
Executive elects to terminate his or her employment hereunder for cause, then in
either such event Executive shall receive (i) one hundred percent (100%) of his
or her annual base salary at the time of termination for the Severance Period
(as hereinafter defined) (ii) Executive’s theretofore unpaid base salary and
incentive compensation, prorated to the end of the calendar month in which such
termination occurs, and (iii) compensation for accrued but unused vacation time.
Executive shall be owed, and Employer shall be obligated to pay to Executive,
the entire amount provided in clauses (i), (ii) and (iii) above (other than
incentive compensation which shall be payable within the period of time provided
in Section 1.3) within thirty (30) days after the termination of Executive
pursuant to this Section 2.5, and until such amount is paid in full to
Executive, interest shall accrue on said amount as of the date first due at the
rate of eighteen percent (18%) per annum, compounded daily. For purposes of this
Agreement, the “Severance Period” shall be one year.

 

(b)       Furthermore, if Employer terminates Executive pursuant to this Section
2.5, at Employer’s cost, Employer shall continue to provide Executive with the
following benefits, consistent with the terms and conditions set forth in
Section 1.5 hereof: (i) life insurance and medical, dental and optical
insurance, to the extent the same can be provided under the arrangements in
effect at the time of termination, and (ii) any other benefits to which
Executive is entitled by law or the specific terms of Employer’s policies in
effect at the time of his or her termination of employment. Benefits will be
continued pursuant to this Section 2.5 through the end of the Severance Period,
unless Executive becomes employed by another company and is eligible for
employment benefits substantially similar to those which would otherwise be
provided under this Section.

 

 

- 6 - 

 

 

 



(c)       If Employer terminates Executive pursuant to this Section 2.5, the
Executive shall also be entitled to receive an additional benefit. Such benefit
shall be a single sum cash payment in an amount equal to the product of the
Employer’s annual aggregate contribution, for the benefit of the Executive in
the year preceding termination, to all qualified retirement plans in which the
Executive participated multiplied by the number of years in the Severance
Period. Such benefit shall be in addition to any benefit payable from any
qualified or nonqualified plans or programs maintained by the Employer at the
time of termination.

 

2.6       Termination by Executive Due to Change in Control or Nonrenewal by
Employer Following Change in Control.

 

(a)       During the period beginning with the date of a Change in Control (as
hereinafter defined) and ending on the December 31st of the following year,
Executive may, by giving notice to Employer, immediately terminate his or her
employment under this Agreement upon the occurrence of any of the following:

 

(i)       any reduction in Executive’s base or incentive compensation, or
employee benefits described in Section 1.4, 1.5, 1.6 and 1.7 and provided to
Executive immediately preceding a Change in Control (other than changes in
benefits required by law and applicable to all employees generally), or any
assignment to any position, responsibilities or duties that are substantially
less significant than his or her position, duties and responsibilities as of the
time immediately preceding a Change in Control;

 

(ii)       a transfer of Executive by Employer requiring Executive to have his
or her principal location of work more than fifty (50) miles from Executive’s
principal location of work immediately prior to the Change in Control; or

 

(iii)       a requirement by Employer that Executive travel materially more than
that amount of time which has historically been required by Employer such that
Executive is required to be away from his or her place of residence for more
than three weekends in a calendar year or for four or more week nights per week
during any three weeks in a calendar year.

 

(b)       If Executive terminates this Agreement pursuant to this Section 2.6,
or if Employer fails to renew this Agreement at the first renewal date under
Section 1.1 occurring following the date of the Change in Control or a renewal
date occurring while a proposed Change in Control is pending, Executive shall
have the right to receive payments and benefits under, and to the extent
provided by, Section 2.5 as if a termination by Employer without cause had
occurred.

 

(c)       For purposes of this Agreement, a “Change in Control” shall be deemed
to have occurred if: (1) any “person” (as such term is used in Section 13(d) and
14(d)(2) of the Securities Exchange Act of 1934) or the Company becomes the
owner of securities of the Employer, or any person becomes the beneficial owner,
directly or indirectly, of a majority of the capital stock of the Company in a
transaction or transactions subject to the notice provisions of the Change in
Bank Control Act of 1978, (12 USC 1817(j)) as amended from time to time, or
approval under the Savings and Loan Holding Company Act (12 USC 1467a), as
amended from time to time; (2) any person (as defined above) other than the
Company becomes owner of more than 25% of the voting securities of the Employer;
(3) during any period of two (2) consecutive years, the individuals, who at the
beginning of any such period constituted the directors of the Employer or the
Company, cease for any reason to constitute at least a majority thereof; or (4)
the filing by the Company of a report or proxy statement with the Securities and
Exchange Commission or the Office of Thrift Supervision disclosing in response
to Item 1 of Form 8-K or Item 5 of Part II of Form 10-Q, each promulgated
pursuant to the Securities Exchange Act of 1934, as amended (“Exchange Act”) or
Item 6(e) of Schedule 14A promulgated thereunder, or successor Items, that a
change in control of the Company has or may have occurred pursuant to any
contract or transaction.

 

 

- 7 - 

 

 

 



However, notwithstanding the foregoing provisions, the following events or
occurrences shall not constitute a “Change in Control” hereunder:

 

(i)       The merger, consolidation or other combination of the Employer with,
or sale of the Employer to, or assumption of the Employer by any company
controlled by, controlling or under control with the Company if the entity with
which the Employer is combined assumes this Agreement, in which event such
successor shall be deemed to be the “Employer” hereunder.

 

2.7       Termination or Suspension as Required by Law.

 

(a)       If the Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Employer’s affairs by a notice serviced
under section 8 (e)(3) or (g)(1) of the FDIA (12 U.S.C. 1818(e)(3) and (g)(1))
the Employer’s obligations under this Agreement shall be suspended as of the
date of service unless stayed by appropriate proceedings. If the charges in the
notice are dismissed, the Employer may in its discretion (i) pay the Executive
all or part of the severance benefit withheld while its contract obligations
were suspended, and (ii) reinstate (in whole or in part) any of its obligations
which were suspended.

 

(b)       If the Executive is removed and/or permanently prohibited from
participating in the conduct of the Employer’s affairs by an order issued under
section 8 (e)(4) or (g)(1) of the FDIA (12 U.S.C. 1818 (e)(4) or (g)(1)), all
obligations of the Employer under this Agreement shall terminate as of the
effective date of the order, but vested rights of the Executive and the Employer
shall not be affected.

 

(c)       If the Employer is in default (as defined in section 3(x)(1) of the
FDIA), all obligations under this Agreement shall terminate as of the date of
default, but this Section 2.7 shall not affect any vested rights of the
Executive or the Employer.

 

(d)       All obligations under this Agreement shall be terminated except to the
extent determined that continuation of the contract is necessary for the
continued operation of the Employer:

 

 

- 8 - 

 

 

 



(i)        By the Comptroller of the Currency (the “Comptroller”) or his or her
designee, at the time the Federal Deposit Insurance Corporation or Resolution
Trust Corporation enters into an agreement to provide assistance to or on behalf
of the Employer under the authority contained in 13(c) of the FDIA; or

 

(ii)       By the Comptroller or his or her designee, at the time the
Comptroller or his or her designee approves a supervisory merger to resolve
problems related to operation of the Employer or when the Employer is determined
by the Comptroller to be in an unsafe or unsound condition.

 

Any rights of the Executive which have vested, including those which vest
pursuant to this Agreement, shall not be affected by such action.

 

2.8       Successors and Binding Agreements.

 

(a)       This Agreement shall be binding upon and inure to the benefit of
Employer and any Successor of or to Employer, but shall not otherwise be
assignable or delegatable by Employer. “Successor” shall mean any successor in
interest, including, without limitation, any entity, individual or group of
persons acquiring directly or indirectly all or substantially all of the
business or assets of Employer whether by sale, merger, consolidation,
reorganization or otherwise.

 

(b)       This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatee.

 

(c)       Employer shall require any Successor to agree (in such form as is
reasonably requested by Executive) to perform this Agreement to the same extent
as the original parties would be required if no succession had occurred.

 

(d)       This Agreement is personal in nature and neither of the parties shall,
without the consent of the other, assign, transfer or delegate this Agreement or
any rights or obligations hereunder except as expressly provided in this Section
2.8.

 

2.9       Limitations on Termination Compensation.

 

(a)       In the event that the severance benefits payable to the Executive
under Sections 2.5, or 2.6 (“Severance Benefits”), or any other payments or
benefits received or to be received by the Executive from the Employer (whether
payable pursuant to the terms of this Agreement or any other plan, agreement or
arrangement with the Employer) or any corporation (“Affiliate”) affiliated with
the Employer within the meaning of Section 1504 of the Internal Revenue Code of
1986, as amended (the “Code”), in the opinion of tax counsel selected by the
Employer’s independent auditors and acceptable to the Executive, constitute
“parachute payments” within the meaning of Section 280G(b)(2) of the Code, and
the present value of such “parachute payments” equals or exceeds three (3) times
the average of the annual compensation payable to the Executive by the Employer
(or an Affiliate) and includible in the Executive’s gross income for federal
income tax purposes for the five (5) calendar years preceding the year in which
a change in ownership or control of the Employer occurred (“Base Amount”), such
Severance Benefits shall be reduced to an amount the present value of which
(when combined with the present value of any other payments or benefits
otherwise received or to be received by the Executive from the Employer (or an
Affiliate) that are deemed “parachute payments”) is equal to 2.99 times the Base
Amount, notwithstanding any other provision to the contrary in this Agreement.
The Severance Benefits shall not be reduced if (A) the Executive shall have
effectively waived his or her receipt or enjoyment of any such payment or
benefit which triggered the applicability of this Section 2.9, or (B) in the
opinion of tax counsel, the Severance Benefits (in its full amount or as
partially reduced, as the case may be) plus all other payments or benefits which
constitute “parachute payments” within the meaning of Section 280G(b)(2) of the
Code are reasonable compensation for services actually rendered, within the
meaning of Section 280G(b)(4) of the Code, and such payments are deductible by
the Employer. The Base Amount shall include every type and form of compensation
includible in the Executive’s gross income in respect of his or her employment
by the Employer (or an Affiliate), except to the extent otherwise provided in
temporary or final regulations promulgated under Section 280G(b) of the Code.
For purposes of this Section 2.9, a “change in ownership or control” shall have
the meaning set forth in Section 280G(b) of the Code and any temporary or final
regulations promulgated thereunder. The present value of any non-cash benefit or
any deferred cash payment shall be determined by the Employer’s independent
auditors in accordance with the principles of Sections 280G(b)(3) and (4) of the
Code.

 

 

- 9 - 

 

 

 



(b)       The Executive shall have the right to request that the Employer obtain
a ruling from the Internal Revenue Service (“Service”) as to whether any or all
payments or benefits determined by such tax counsel are, in the view of the
Service, “parachute payments” under Section 280G. If a ruling is sought pursuant
to the Executive’s request, no Severance Benefits payable under this Agreement
shall be made to the Executive until after fifteen (15) days from the date of
such ruling. For purposes of this Section 2.9(b), the Executive and the Employer
agree to be bound by the Service’s ruling as to whether payments constitute
“parachute payments” under Section 280G. If the Service declines, for any
reason, to provide the ruling requested, the tax counsel’s opinion provided in
Subsection 2.9(a) with respect to what payments or benefits constitute
“parachute payments” shall control, and the period during which the Severance
Benefits may be deferred shall be extended to a date fifteen (15) days from the
date of the Service’s notice indicating that no ruling would be forthcoming.

 

(c)       In the event that Section 280G, or any successor statute, is repealed,
this Section 2.9 shall cease to be effective on the effective date of such
repeal. The parties to this Agreement recognize that final regulations under
Section 280G of the Code may affect the amounts that may be paid under this
Agreement and agree that, upon issuance of such final regulations, this
Agreement may be modified as in good faith deemed necessary in light of the
provisions of such regulations to achieve the purposes of this Agreement, and
that consent to such modifications shall not be unreasonably withheld.

 

(d)       Any payments made to the Executive pursuant to this Agreement, or
otherwise, are subject to and conditioned upon their compliance with section
18(k) of the Federal Deposit Insurance Act (12 USC ‘ 1828(k)) and any
regulations promulgated thereunder.

 

(e)        Executive's receipt of termination payments and/or benefits provided
under Sections 2.1(b), 2.2, 2.3, 2.5 and 2.6 are conditioned on Executive
executing (and not revoking) a severance agreement upon terms, including a
waiver and release in favor of the Employer (including its directors, employees,
agents and related parties), then typically required by the Employer in
connection with the provision of severance payments and/or benefits to
terminated employees.

 

 

- 10 - 

 

 

 



ARTICLE III

 

confidentiality and non-solicitation

 

3.1       Confidentiality.

 

(a)       "Confidential Information" means oral or written information disclosed
to Executive or known to Executive as a consequence of or through the
performance of his or her duties to the Employer (including information
conceived, originated, discovered or developed by him or her), which derives
value from not being generally known to the public, and includes information
regarding Employer's business affairs, including such matters as lending
programs, various financial services and products, computer programs, research,
customer lists and preferences, customer development, planning, purchasing,
finance, marketing, customer relations, personnel information including employee
compensation and confidential or similar proprietary information. Confidential
information shall be defined to exclude information which is or becomes public
knowledge through no fault of Executive, or which was known to Executive before
the start of his or her earliest relationship with the Employer.

 

(b)       As to any Confidential Information constituting a trade secret under
applicable law, Executive agrees that Executive will not, for so long as the
item qualifies as a trade secret, use or disclose (or cause to be used or
disclosed) such Confidential Information, except to the extent necessary in
executing Executive’s duties for The Employer. As to all other Confidential
Information (i.e., Confidential Information that does not constitute a trade
secret), Executive agrees that Executive will not, either during the course of
Executive’s employment with the Employer or for two years following the
termination of Executive's employment, use or disclose (or cause to be used or
disclosed) such Confidential Information except to the extent necessary in
executing Executive’s duties for the Employer. Executive further agrees that
when using Confidential Information to further the Employer’s business,
Executive will use his or her best efforts to limit the disclosure of
Confidential Information to those within the Employer who have a legitimate need
to know the information.

 

Nothing in this Agreement shall be construed to prevent Executive from
communicating or cooperating with any government agency regarding matters that
are within the agency's jurisdiction. Further, Executive may not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that is made: (a) in confidence to a Federal,
State, or local government official, either directly or indirectly, or to an
attorney, and provided that such disclosure is solely for the purpose of
reporting or investigating a suspected violation of the law, or (b) in a
complaint or other document filed in a lawsuit or other proceeding, provided
that such filing is made under seal.  Additionally, in the event Executive files
a lawsuit against the Employer for retaliation by the Employer against Executive
for reporting a suspected violation of law, Executive has the right to provide
trade secret information to Executive's attorney and use the trade secret
information in the court proceeding, although Executive must file any document
containing the trade secret under seal and Executive may not disclose the trade
secret, except pursuant to court order.

 

 

- 11 - 

 

 

 



(c)       Executive shall not acquire any rights to any Confidential Information
as a result of his or her performance of his or her duties to the Employer.
Further, upon termination for whatever reason, Executive agrees to immediately
surrender to Employer all property relating directly or indirectly to
Confidential Information.

 

(d)       The restrictions in this Section 3.1 are in addition to and not in
lieu of any other obligations Executive may have relating to the Employer's
Confidential Information, including any obligations under Wis. Stat. § 134.90 or
similar laws governing trade secrets which may extend beyond the two (2) year
period of restriction on use or disclosure of Confidential Information.

 

3.2       Non-Solicitation of Customers.

 

Executive agrees that following the termination of Executive's employment,
regardless of the reason for such termination, and for a period of time equal to
the lesser of (a) the length of Executive's employment with Employer or (b) two
(2) years, that during such period Executive shall not solicit or assist with
the solicitation of any customer of the Employer to terminate or diminish such
customer's business with the Employer. For purposes of this provision, a
"customer" shall mean an entity or individual (1) in connection with whom
Executive provided services on behalf of the Employer within the eighteen (18)
months prior to Executive's termination or (2) about whom Executive obtained
Confidential Information within the eighteen (18) months prior to Executive's
termination.

 

3.3       Non-Solicitation of Employees

 

Executive agrees that for two (2) years following the termination of Executive's
employment, regardless of the reason for such termination, Executive shall not
directly or indirectly solicit, assist, cause or seek to cause any employee of
the Employer about whom Executive learned Confidential Information through
employment with the Employer to provide services to, or work for any competitor
of the Employer (or for any person or entity who intends to compete with the
Employer). This provision is not intended and shall not be construed to
foreclose or burden the employment of any such employee who pursues or accepts
such employment without any solicitation prohibited by this provision.

 

3.4       Construction of Post-Employment Restrictions.

 

Executive acknowledges and agrees that the restrictions set forth in this
Article are founded on valuable consideration and are reasonable in duration and
geographic area in view of the circumstances under which this Agreement is
executed and that such restrictions are necessary to protect the legitimate
interests of the Employer. The provisions in this Article are severable. In the
event that any provision of this Article is determined to be invalid by any
court of competent jurisdiction, the remaining provisions of this Article will
remain in effect and the Agreement shall be deemed to have been amended. The
parties will execute any documents and take whatever action is necessary to
evidence such amendment, so as to eliminate or modify any such invalid provision
and to carry out the intent of this Article so to render the terms of this
Article enforceable in all respects as so modified.

 

 

- 12 - 

 

 

 



3.5        Remedies.

 

Executive acknowledges and agrees that irreparable injury will result to the
Employer in the event Executive breaches any covenant contained in this Article
and that the remedy at law for such breach will be inadequate. Therefore, if
Executive engages in any act in violation of the provisions of this Article, the
Employer shall be entitled, in addition to such other remedies and damages as
may be available to it by law or under this Agreement, to injunctive or other
equitable relief to enforce the provisions of this Article.

 

ARTICLE IV

 

LEGAL FEES AND EXPENSES

 

It is the intent of Employer that Executive not be required to incur the
expenses associated with the enforcement of his or her rights under this
Agreement by litigation, arbitration or other legal action because the cost and
expense thereof would substantially detract from the benefits intended to be
extended to Executive hereunder. Accordingly, if it should appear to Executive
that Employer has failed to comply with any of its obligations under this
Agreement or in the event that Employer or any other person takes any action to
declare this Agreement void or unenforceable, or institutes any litigation,
arbitration or other legal action designed to deny, or to recover from
Executive, the benefits intended to be provided to Executive hereunder, Employer
irrevocably authorizes Executive from time to time to retain counsel of his or
her choice, at the expense of Employer as hereafter provided, to represent
Executive in connection with the initiation or defense of any litigation,
arbitration or other legal action, whether by or against Employer or any
director, officer, shareholder or other person affiliated with Employer, in any
jurisdiction. Notwithstanding any existing or prior attorney-client relationship
between Employer and such counsel, Employer irrevocably consents to Executive’s
entering into an attorney-client relationship with such counsel, and in that
connection Employer and Executive agree that a confidential relationship shall
exist between Executive and such counsel. Employer shall pay and be solely
responsible for reasonable and necessary attorneys’ and related fees and
expenses incurred by Executive as a result of Employer’s failure to perform this
Agreement or any provision thereof or as a result of Employer or any person
contesting the validity or enforceability of this Agreement or any provision
thereof as aforesaid, but only if Executive obtains a final legal judgment or
settlement in his or her favor. All fees and expenses due hereunder shall be
paid upon presentation by Executive to Employer of a statement or statements
prepared by such counsel and containing such information and detail as may be
requested by Employer.

 

 

- 13 - 

 

 

 



ARTICLE V

 

GENERAL PROVISIONS

 

5.1       Entire Agreement.

 

This Agreement supersedes any other agreements, oral or written, between the
parties with respect to the employment of Executive by Employer and contains all
of the agreements and understandings between the parties with respect to such
employment, provided however, that this Agreement shall not supersede or affect
the terms of any employee benefit arrangement in existence on the date of this
Agreement and in which the Executive is participating on that date, including,
but not limited to all pension, retirement, deferred compensation, 401(k),
excess benefit, stock option or other similar plans. Any waiver or modification
of any term of this Agreement shall be effective only if it is signed in writing
by both parties.

 

5.2       Withholding of Taxes.

 

Employer may withhold from any amounts payable under this Agreement all federal,
state, city or other taxes as shall be required pursuant to any law or
government regulation or ruling.

 

5.3       Notices.

 

Any notice to be given hereunder by either party to the other may be made by
personal delivery in writing or by mail, registered or certified, postage
prepaid with return receipt requested. Mailed notices shall be addressed to the
parties at the addresses appearing below, but each party may change his or her
or its address by written notice in accordance with this paragraph. Notices
delivered personally shall be deemed communicated as of actual receipt; mailed
notices shall be deemed communicated five (5) days after the date of mailing.

 

If to Employer, addressed to:

 

Bank Mutual

Attention: David A. Baumgarten

President/CEO

4949 West Brown Deer Road

P. O. Box 23988

Milwaukee, WI 53223-0988

Fax No: (414) 362-6915

 

with a copy to:

 

Quarles & Brady LLP

Attention: James D. Friedman

411 East Wisconsin Avenue

Milwaukee, WI 53202

Fax No: (414)291-3552

 

If to Executive, addressed to:

 

?????

 

 

- 14 - 

 

 

 



5.4       Governing Law.

 

This Agreement shall be construed in accordance with and governed by the laws of
the State of Wisconsin and, to the extent applicable, of the United States.

 

5.5       Incapacity.

 

If Employer shall reasonably and in good faith find that any person to whom any
payment is payable under this Agreement is unable to care for his or her affairs
because of illness or accident, or is a minor, any payment due (unless a prior
claim therefor shall have been made by a duly appointed guardian, committee, or
other legal representative) may be paid to the spouse, a child, a parent, or a
brother or sister, or to any person reasonably and in good faith deemed by
Employer to have incurred expense for such person otherwise entitled to payment
in such manner and proportions as Employer may determine in its sole discretion.
Any such payment shall be a complete discharge of the liabilities of Employer to
make such payment to Executive.

 

5.6       Waivers.

 

The waiver by any party of any breach, default, misrepresentation or breach of
warranty or covenant in this Agreement, whether intentional or not, shall be in
writing and shall not be deemed to extend to any prior or subsequent breach,
default, misrepresentation or breach of warranty or covenant herein and shall
not affect in any way any rights arising by virtue of any such prior or
subsequent occurrence.

 

5.7       Section 409A.

 

Notwithstanding anything in the Employment Agreement to the contrary, in the
event that the Executive is deemed by the Bank to be a "specified employee"
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended ("Section 409A'"), no payment that is "deferred compensation" subject to
Section 409A shall be made to the Executive prior to the date that is six (6)
months after the date of the Executive's separation from service (as defined in
Section 409A) (or, if earlier, the Executive's date of death). In such event,
the payments subject to the six (6) month delay will be paid in a lump sum on
the earliest permissible payment date with interest on the delayed payments
credited at the rate that Employer is paying on the date of the Executive's
separation from service on a six month certificate of deposit for such a lump
sum amount.

 

5.8       Severability.

 

In case any one or more of the provisions contained in this Agreement should be
invalid, illegal, or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained in this Agreement shall not
in any way be affected or impaired thereby.

 

 

- 15 - 

 

 

 



5.9        Remedies Cumulative.

 

Remedies under this Agreement of any party hereto are in addition to any remedy
or remedies to which such party is entitled or may become entitled at law or in
equity.

 

5.10       Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same agreement.

 

5.11       Headings.

 

The headings in this Agreement are for convenience of reference only, and under
no circumstances should they be construed as being a substantive part of this
Agreement nor shall they limit or otherwise affect the meaning thereof.

 

5.12       Additional Documents

 

Each of the parties hereto, without further consideration, agrees to execute and
deliver such additional documents and to take such other actions reasonably
necessary to more effectively consummate the purposes of this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the day and year first above written.

 

Bank Mutual

 

By:___________________________________

 

Attest:_________________________________

 

EXECUTIVE

 

______________________________________

 

 

 

 

- 16 - 

 



 

 

